Case 3:18-mj-05278-TLF Document 1 Filed 12/04/18 Page 1 of 15

AO 106 (Rev_ 04/10) Application for a Search Warrant
:-H;EB=MD=
RECE\VED

UNITED STATES DISTRICT Co 'Ri
for the ' DEC 04 2018

Western District of Washington ms DSTR!C? COuRT
WESTERN n\CsLTEr§\cr'o`F 'W`AsH'lNGToN AT TAc%i£iF\,UTY

BY

CaseNo. m3 lg ~ 5gjg

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identif/ the person by name and address)

|NFORMAT|ON ASSOC|ATED WITH
FACEBOOK USER |D 186659552692611

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the govemment, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj) the person or describe the

property to be searched and give its location).'
See Attachment A, attached hereto and incorporated herein by reference.

located in the Northe@ District of Ca|ifornia , there is now concealed (idemi]j) the

person or describe the property to be seizeaDZ

See Attachment B, attached hereto and incorporated by reference herein.

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
i!{evidence of a crime;
|:I contraband, fruits of crime, or other items illegally possessed;
E(property designed for use, intended for use, or used in committing a crime;
|:I a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Sectz'on O/j‘ense Description
18 USC § 922(g)(1), 924(a) Fe|on in Possession of Firearm; Possession of Unregistered Firearm

(2); and Tit|e 26 USC § 5861

The application is based on these facts:

See Affidavit of FB| Speciai Agent Richard lV|cKinney, attached hereto and incorporated by reference herein.

i!{ Continued on the attached sheet.
ij Delayed notice of days (give exact ending date if more than 30 days: _ ) is requested

under 18 U.S.C.. § 3103a, the basis of which is set forth on the attached sheet. \

l Applicant ’. signature

 

_Richard lV|cKinney, Special Agent

Printed name and title

Sworn to before me and signed in my presence
\
Dare; 12/04/2018 _ L -_. /H _
Jud_ ’ signature

City and state; Tacoma, Was_hington Hon. Theresa L. Friike, United States |\/|agistrate Judge

Printed name and title

\DOQ\IO\U\-LW[\.)i-\

[\)[\)[\)[\.))-\i-l>-\)-li-¢r-Ai-¢i-Ai-\»_~
L)J[\)’-*C\OOC\\O\UILWI\)*-‘C

25

26'

27
28

 

 

Case 3:18-mj-05278-TLF Document 1 Filed 12/04/18 Page 2 of 15

AFFI])AVIT
STATE OF WASHINGTON )

COUNTY OF PIERCE )

I, Richard McKinney, being first duly sworn, hereby depose and state as follows:
BACKGROUND

l. I have been employed as a Special Agent of the FBI since August 2016
and am currently assigned to the Seattle Division’s Olympia Resident Agency. I have
assisted in numerous investigations including but not limited to violent crime, drugs,-
financial crimes, and cases of child exploitation As a federal agent, I am authorized to
investigate violations of laws of the United States and to execute warrants issued under
the authority of the United States.

2. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and witnesses This
affidavit is intended to show merely that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

3. Based on my training and experience and the facts as set forth in this
affidavit, there is probable cause to believe that violations of Title 18 USC § 922(g)(l),
924(a)(2); and Title 26 USC § 5861 have been committed by Daniel C. Phillips. There is
also probable cause to search the Facebook account of Phillips, more fully described in
Attachment A, for evidence and instrumentalities of these crimes as described in
Attachment B.

PURPOSE OF AFFIDAVIT

4. l make this affidavit in support of an application for a search warrant for
information associated with the following Facebook account:

(l) Facebook user ID.186659552692611 (Subject Account), which for the

reasons provided below, is believed to belong to Daniel C. Phillips.

AFFIDAVIT OF RICHARD MCK[NN'EY - l UNITED STATES ATTORNEY

1201 PActFIC AVENUE, SIHTE 700
US AO #2018R0] 152 TAcoMA, WAerNGToN 98402

(253)428-3800

\OOO\]O\Ul-I>L)J[\)i-a

l\J[\)l\)l\)l\)l\)[\)[\)[\)i-l)-l)-*»_)»-\i-l)-*»-\i-l>-
OO\]C\Lh-I>L)JN'-‘O\OOO\]G\LA-ldwl\)v-\O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 3 of 15

5. All of the requested information is stored at premises owned, maintained,
controlled, or operated by Facebool<, a social networking company headquartered in
Menlo Park, Califomia. The information to be searched is described in the following
paragraphs and in Attachment A. This affidavit is made in support of an application for a
search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require
Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with Subj'ect Account.

PRIOR APPLICATIONS

6. This is the first such application to search the Subj ect Account in this

investigation
STATEMENT OF PROBABLE CAUSE

7. ln 2017, the FBI received information from a confidential informant (CI)
who reported that Daniel Phillips was building silencers at his residence at 6410 Olympic
Highway, Aberdeen, Washington. Washington State Department of Licensing records
indicated that the residence of 6410 Olympic Highway was the address of record for
Daniel Phillips. CI also told the FBI that Phillips is heavily armed and has firearms
stored at his residence CI has no criminal history and did not receive any benefit for the
information, but was providing it out of concern for community safety.

8. Phillips provided CI with the login information and password for his
Facebook account, the Subj ect Account, to prove he trusted her. CI was not able to get in
contact with Phillips for a couple of days in the middle of March 2017 and decided to
login into the Subj ect Account using the login information from Phillips. Upon accessing
the Subject Account, which is under the account name “DC Cooper,” CI saw lengthy
messages between Phillips and his small group of Facebook friends regarding the selling
of heroin, methamphetamine, Xanax, and gun silencers.

9. Phillips told the CI that he uses auto parts to build firearm silencers. Based
observing communications found in the Subj ect Account, CI believes Phillips trades

silencers for drugs to support his addiction. The CI further reported that Phillips

AFF[DAVIT OF RICHARD McKlNNEY - 2 UNlTED STATES ATTORNEY

1201 PAClFIc AVENUE, SUITE 700
US AO #201 8R01 152 TAcoMA, WAsHiNG'roN 98402

(253) 423-3300

\OO¢\]O\Ul-ldb-)[\))-¢

I\-)l\)l\)l\)l\)[\.)[\.)[\)[\.)i-*)-*)-l)-l>-\i-)-)-¢)_¢»_i
OO\]O`\'J\-¥>UJ[\)>_‘O\DOO\]O\U!-I>L)J[\J)-*O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 4 of 15

possesses multiple firearms and operates numerous security cameras on his property.
Phillips had previously provided the CI with the combination to his gun safe.

10. In Apri12017, Detective Schrader of Grays Harbor County Sheriff’s Office
reviewed the publicly available Facebook page of the Subj ect Account. Schrader
observed that the page was created in March 2017 and identified the account holder as
having five Facebook “friends.” Schrader was familiar with four of the friends as people
who had previously been arrested and/or investigated for drug trafficking in the Grays
Harbor County area.

ll. In August 2018, a property owner who lives in close proximity to Phillips’s
residence on Olympic Highway reported to local law enforcement to having heard
repeated gunshots on multiple days coming from Phillips’s residence, which is located in
a wooded, residential neighborhood

12. On September 20, 2018, based in part on the facts summarized above-, law
enforcement obtained a search warrant from Grays Harbor District Court for Phillips’s
residence at 6410 Olympic Highway, Aberdeen, Washington. The warrant was executed
by state and federal law enforcement officers on September 21, 2018.

13. The search of Phillips’s residence confirmed much of the Cl’s information,
including his possession of multiple firearms and silencers, and the combination to
Phillips’s gun safe. In addition, the Facebook Messenger application was still active on
Phillips’s computer revealing a conversation between the Subj ect Account and “JW”
discussing “xam`es.” Based on my training and experience, l know that “xanies” is a slang
term for Xanax, a controlled substance

14. Based upon the above stated facts, I believe a search of the Subject Account
will reveal additional evidence and instrumentalities of illegal firearm transactions

BACKGROUND ON FACEBOOK

15. As I know from training and experience, and from information provided by

other law enforcement members, Facebook owns and operates a free-access social

networking website of the same name that can be accessed at http://www.facebook.com.

AFF[DAVIT OF RICHARD MCKINNEY - 3 giglng ST);TES ATIS`ORNE(;;)
ACIFIC vENUE, UITE 7
USAO #201 BROl 15 2 TACOMA, WAsi-nNGToN 98402

(253) 428-3800

\OOO\IO\U\-LL)J\\))-l

l\Jl\.)l\J[\J[\JI\-)I\)[\)l\))-*)-)-l>-¢i-Ai-a)-l»-\»-\')-l
OG\]O\U\-i>b~)[\.)t-*C\DOQ\]O\U\-|>UJNt-\O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 5 of 15

Facebook allows its users to establish accounts with Facebook, and users can then use
their accounts to share written news, photographs videos, and other information with
other Facebook users, and sometimes with the general public.

16. Facebook asks users to provide basic contact and personal identifying
information to Facebook, either during the registration process or thereafter. This
information may include the user’s full name, birth date, gender, contact e-mail
addresses, Facebook passwords, physical address (including city, state, and zip code),
telephone numbers, screen names, websites, and other personal identifiers. Facebook
also assigns a user identification number to each account.

17. Facebook users may join one or more groups or networks to connect and
interact with other users who are members of the same group or network. Facebook
assigns a group identification number to each group. A Facebook user can also connect
directly with individual Facebook users by sending each user a “Friend Request.” If the
recipient of a “Friend Request” accepts the request,» then the two users will become
“Friends” for purposes of Facebook and can exchange communications or view
information about each other. Each Facebook user’s account includes a list of that user’s
“Friends” and a “News Feed,” which highlights information about the _user’s “Friends,”
such as profile changes, upcoming events, and birthdays.

18. Facebook users can select different levels of privacy for the
communications and information associated with their Facebook accounts By adjusting
these privacy settings, a Facebook user can make information available only to himself or
herself, to particular Facebook users, or to anyone with access to the Internet, including
people who are not Facebook users A Facebook user can also create “lists” of Facebook
friends to facilitate the application of these privacy settings Facebook accounts also
include other account settings that users can adjust to control, for example, the types of
notifications they receive from Facebook.

19. Facebook users can create profiles that include photographs lists of

personal interests, and other information Facebook users can also post “status” updates

AFFIDAVIT OF RICHARD McKINNEY ~ 4 UNITED sTATES ATTORNEY
USAO #201 gRol 152 1201 PAchIC AVENUE, SUITE 700
TAcoMA, WASHJNGTON 98402

(253)428-3800

\Oo°\]o`\U`l-i>bll\)i-a

I\JI\Jl\)l\))-‘>-l»-d>_li-a>_a)-l»-l»~»_~
w[\))-¢O\OOQ\IO\Lh-l>'~)~)[\))-lc

25
26
27
28

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 6 of 15

about their whereabouts and actions as well as links to videos photographs articles and
other items available elsewhere on the Internet. Facebook users can also post information
about upcoming “events” such as social occasions by listing the event’s time, location,
host, and guest list. In addition, Facebook users can “check in” to particular locations or
add their geographic locations to their Facebook posts thereby revealing their geographic
locations at particular dates and times A particular user’s profile page also includes a
“Wall,” which is a space where the user and his or her “Friends” can post messages
attachments and links that will typically be visible to anyone who can view the user’s
profile.

20. Facebook allows users to upload photos and videos which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or
video. It also provides users the ability to “tag” (i.e., label) other Facebook users in a
photo or video. When a user is tagged in a photo or video, he or she receives a
notification of the tag and a link to see the photo or video. F or Facebook’s purposes the
photos and videos associated with a user’s account will include all photos and videos
uploaded by that user that have not been deleted, as well as all photos and videos
uploaded by any user that have that user tagged in them.

21. Facebook users can exchange private messages on Facebook with other
users Those messages are stored by Facebook unless deleted by the user. Facebook
users can also post comments on the Facebook profiles of other users or on their own
profiles; such comments are typically associated with a specific posting or item on the
profile. In addition, Facebook has a chat feature that allows users to send and receive
instant messages through Facebook Messenger. These chat communications are stored in
the chat history for the account. Facebook also has Video and Voice Calling features
and although Facebook does not record the calls themselves it does keep records of the
date of each call.

22. If a Facebook user does not want to interact with another user on Facebook,

the first user can “block” the second user from seeing his or her account.

AFFIDAVIT OF.RICHARD MCKINNEY - 5 UNITED STATES ATTORNEY

1201 PACIFIC AvENUE, SUn'E 700
USAO #2018R01 1 52 TACoMA, WAsHiNGToN 98402

(253) 428-3800

\OOC\]O\U!-I>UJ[\))-l

[\)l\)l\)[\)>-*>-*>-*i_\i-l»-l»_)-l)-\)-l
W[\)*_‘O\OQQ\]G\Ul-PW[\)>-AO

25
26
27
28

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 7 of 15

23. Facebook has a “like” feature that allows users to give positive feedback or
connect to particular pages Facebook users can “like” Facebook posts or updates, as
well as webpages or content on third-party (i.e., non-Facebook) websites. Facebook
users can also become “fans” of particular Facebook pages

24. Facebook has a search function that enables its users to search Facebook for
keywords, usernames or pages among other things

25 . Each Facebook account has an activity log, which is a list of the user’s
posts and other Facebook activities from the inception of the account to the present. The
activity log includes stories and photos that the user has been tagged in, as well as
connections made through the account, such as “liking” a Facebook page or adding
someone as a friend. The activity log is visible to the user but cannot be viewed by
people who visit the user’s Facebook page.

26. Facebook also has a Marketplace feature, which allows users to post free
classified ads Users»can post items for sale, housing, jobs and other items on the
Marketplace.

27. In addition to the applications described above, Facebook also provides its
users with access to thousands of other applications (“apps”) on the Facebook platform.
When a Facebook user accesses or uses one of these applications an update about that
the user’s access or use of that application may appear on the user’s profile page.

28. Facebook also retains Internet Protocol (“IP”) logs for a given user lD or IP
address These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of
the action, and the user lD and IP address associated with the action For example, if a
user views a Facebook profile, that user’s IP log would reflect the fact that the user
viewed the profile, and would show when and from what IP address the user did so.

29. Social networking providers like Facebook typically retain additional
information about their users’ accounts such as information about the length of service

(including start date), the types of service utilized, and the means and source of any

AFFIDAVIT OF RICHARD McKINNEY ~ 6 U'NITED STATES ATTORNEY

1201 PACIFIC AVENUE, SUITE 700
US AO #201 SRol 15 2 TAcoMA, WAsHINGToN 98402

(253) 428-3800

\COO\]O`\U`l-i>~b~)l\)»-*

[\)[\)[\)[\)i-d>->-l)-)-l)-l»-l)_->_->_\
Wl\)»-\C\OOO\]O\U!-i>'~)~>[\))-‘Q

25
26
27
28

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 8 of 15

payments associated with the service (including any credit card or bank account number).
in some cases Facebook users may communicate directly with Facebook about issues
relating to their accounts such as technical problems billing inquiries or complaints
from other users Social networking providers like Facebook typically retain records
about such communications including records of contacts between the user and the
provider’s support services as well as records of any actions taken by the provider or
user as a result of the communications

30. As explained herein, information stored in connection with a Facebook
account may provide crucial evidence of the “who, what, why, when, where, and how” of
the criminal conduct under investigation thus enabling the United States to establish and
prove each element or alternatively, to exclude the innocent from further suspicion In
my training and experience, a Facebook user’s IP log, stored electronic communications
and other data retained by Facebook, can indicate who has used or controlled the
Facebook account This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence For example,
profile contact information private messaging logs status updates and tagged photos
(and the data associated with the foregoing, such as date and time) may be evidence of
who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For
example, as described herein, Ij`acebook logs the Internet Protocol (IP) addresses from
which users access their accounts along with the time and date. By determining the
physical location associated with the logged IP addresses investigators can understand
the chronological and geographic context of the account access and use relating to the
crime under investigation Such information allows investigators to understand the
geographic and chronological context of Facebook access use, and events relating to the
crime under investigation Additionally, Facebook builds geo-location into some of its
services Geo-location allows for example, users to “tag” their location in posts and

Facebook “friends” to locate each other. This geographic and timeline information may

AFFlDAVIT OF RICHARD McKlNNEY ~ 7 UNITED STATES ATTORNEY
USAO #2018R01152 1201 PACLFIC AvENuE, SurrE 700
TAcoMA, WAsI-nNGToN 98402

(253) 428-3800

\OOC\]O\U!-i>b~)\\))-\

l\)l\)[\)[\))-l>-l>-l)-)-l»-l)-)-\)-ap-a
wl\.>»--\O\DOQ\!O\<Jt-|>wl\)»-‘O

25
26
27
28

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 9 of 15

tend to either inculpate or exculpate the Facebook account owner. Last, Facebook
account activity may provide relevant insight into the Facebook account owner’s state of
mind as it relates to the offense under investigation F or example, information on the
Facebook account may indicate the owner’s motive and intent to commit a crime (e.g.,
information indicating a plan to commit a crime), or consciousness of guilt (e.g., deleting
account information in an effort to conceal evidence from law enforcement).

31. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook,` such as account access information transaction
inforrnation, and other account information

INFORMATION TO BE SEARCHED AND THINGS T 0 BE SEIZED

32. l anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(0)(1)(A), by
using the warrant to require Facebook to disclose to the government copies of the records
and other information (including the content of communications) particularly described in
Section I of Attachment B. Upon receipt of the information described in Sectionl of
Attachment B, government-authorized persons will review that information to locate the
items described in Section II of Attachment B.

CONCLUSION

33. Based on the forgoing, 1 believe there is probable cause to search the
Subject Account, where the government is likely to find evidence and instrumentalities of
crimes in violation of Title 18 USC § 922(g)(1), 924(a)(2); and Title 26 USC § 5861. I
therefore request that the Court issue the proposed search warrant

34. This Court has jurisdiction to issue the requested warrant because it is “a
court of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(l)(A) & (c)(l)(A). Specifically, the Court is “a district court of the United States . . .
that - has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i).

AFFIDAVIT OF RICHARD McKlNNEY - 8 UNITED STATES ATTORNEY

1201 PAC]FIC AvENUE, SUITE 700
USAO #2018R01 15 2 TAcoMA, WAsH]NGToN 98402

(253) 428-3800

\DOO\]O`\U\-i>b.)[\.))-\

I\)l\.)[\)[\.)!\)l\)l\)l\)[\)r-‘>--)-l.i-‘»-¢r-l»-ai-\»-\)-
OO\lO\U'l-I>L)J[\))-\O\OOQ\IO\U!-l>wl\.)r-\O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 10 of 15

35. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer
is not required for the service or execution of this warrant.

DATED this Li day of December 2018.

a md

nrcer D Mbi<fNNL=.Y AFFIANT
Special Agent
F ederal Bureau of Investigation

The above-named agent provided a sworn statement attesting to the truth of the

contents of the foregoing affidavit on this itt/k day of December, 201 8.

jar/tenn garcia

rios THERESA L. FRICI<`&F/
United States Magistrate Judge

AFFIDAVIT OF RICHARD McKlNNEY ~ 9 UNITED STATES ATTORNEY
USAO #2013R01152 1201 PACrFIC AVENUE, SUUE 700
TAcoMA, WAsHlNGToN 98402

(253) 428-3800

\OOO\]O\U`I-i>b~>l\)>-\

l\)l\)[\)[\)l\)l\)l\)[\)l\))-\)-‘>-\>-l)_\»_r»_\,_i,_i,_.
OO\]O'\U!-I>UJl\-)l-‘O\OOQ\]O\U\-LUJ[\Ji-*O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 11 of 15

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the following account

identified by Facebook user ID 18665955269261 l (Subj ect Account), for all such

information that is stored at premises owned, maintained, controlled, or operated by

Facebook, a company headquartered in Menlo Park, Califomia.

ATTACI']]V[ENT A
PROPERTY TO BE SEARCHED
USAO #2018R01152

UNITED STATES ATTORNEY
_ 1 1201 PAcn=Ic AvENUE, SU1TE 700
TAcoMA, WASHINGTON 98402
(253) 428-'3800

\~£DOO\]C}'\U`I-i>k)~>l\.)i-l

[\)[\.)[\)[\.)[\J[\.)[\)[\)[\))-l)-l)-l)-l)-*)-ii-\i-A>_a)_¢
OO\]O\UI-PUJI\)F_‘O\OOC\]O\U`I-I>L)J[\))-*C>

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 12 of 15

ATTACHMENT B
Particular Things to be Seized

I. To the extent that the information described in Attachment A is within the

possession custody, or control of Facebook lnc. (“Facebook”), regardless of whether

such information is located within or outside of the United States including any

messages records files logs or information that have been deleted but are still available

to Facebook, or have been preserved pursuant to a request made under 18 U.S.C. §

2703(f), Facebook is required to disclose the following information to the government for

each user ID listed in Attachment A:

(a)

(b)

(d)

All contact and personal identifying information for the user of the Subj ect
Account, including full name, user identification number, birth date,
gender, contact e-mail addresses physical address (including city, state,
and zip code), telephone numbers screen names websites and other
personal identifiers.

All activity logs for the account and all other documents showing the user’s
posts and other Facebook activities from March 1, 2017, to the present.

All photos and videos uploaded by that user ID and all photos and videos
uploaded by any user that have that user tagged in them from March 1,
2017, to the present,. including Exchangeable Image File (“EXIF”) data and
any other metadata associated with those photos and videos

All profile information; News Feed information; status updates videos
photographs articles and other items Notes Wall postings; friend lists
including the friends’ Facebook user identification numbers groups and
networks of which the user is a member, including the groups’ Facebook
group identification numbers future and past event postings rejected
“Friend” requests comments gifts pokes tags and information about the

user’s access and use of Facebook applications

ATTACHMENT A UNITED STATES ATTORNEY

PROPERTY TO BE SEARCHED

__ 1 1201 PAchIC AvENUE, SUlTE 700
TACOMA, WAsr-HNGTON 98402

USAO #2018R01152 (253)423-3800

\DO°\]O\Ui-l>~b~>l\))-

l\)l\)l\)l\)[\)l\-)I\JN[\))-‘)-)-¢»_ai-a>_l)-l)--)-‘»-a
OO\]O\LA-l>L»Jl\)*-‘O\OCO\]O\LJ\LUJ[\)>_‘O

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 13 of 15

(e) All records or other information regarding the devices and internet
browsers associated with, or used in connection with, that user ID,
including the hardware model, operating system version unique device
identifiers mobile network information and user agent string;

(f) All other records and contents of communications and messages made or
received by the user from March 1, 2017, to the present, including all
Messenger activity, private messages chat history, video and voice calling
history, and pending “Friend” requests

(g) All “check ins” and other location information

(h) All IP logs including all records of the IP addresses that logged into the
account;

(i) All records of the account’s usage of the “Like” feature, including all
Facebook posts and all non-Facebook webpages and content that the user
has “liked”;

(j) All information about the Facebook pages that the account is or was a “fan”
of;

(k) All past and present lists of friends created by the account;

(l) All records of Facebook searches performed by the account from March 1,
2017, to the present.

(m) All information about the user’s access and use of Facebook Marketplace;

(n) The types of service utilized by the user;

(o) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank
account number);

(p) All privacy settings and other account settings including privacy settings
for individual Facebook posts and activities and all records showing which
Facebook users have been blocked by the account;

ATTACHMENT A UNITED srATEs ATTORNEY

PROPERTY TO BE SEARCHED

__ 2 1201 PACtFIC AvENUE, SUrrE 700
TAcoMA, WAerNGToN 98402

USAO #2018R01152 (253)428-3800

\OOO\]O\Ul-i>!.»)[\.)»-

I\J[\Jl\)l\)Nl\J[\J[\J[\))-*)-)-l)->-a>-\>-¢)_r)-ii-\
®\]O\w-BL»~)[\J>-*O\OOO\]O\U\-BUJ[\))-l@

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 14 of 15

(q) All records pertaining to communications between Facebook and any
person regarding the user or the user’s Facebook account, including
contacts with support services and records of actions taken

Facebook is hereby ordered to disclose the above information to the government

within 14 days of service of this warrant.
lI. Information to be seized by the government

All information described above in Section I that constitutes evidence and

instrumentalities of violations of Title 18 USC § 922(g)(l), 924(a)(2); and Title 26 USC
§ 5861 involving Daniel Phillips since March 1, 2017 to the present, including, for each
user ]]) identified on Attachment A, information pertaining to the following matters
(a) Evidence revealing details pertaining to transactions associated with the
sale of illegal drugs and firearms
(b) Evidence indicating how and when the Facebook account was accessed or
used, to determine the chronological and geographic context of account
access use, and events relating to the crime under investigation and to the
Facebook account owner;
(c) Evidence indicating the Facebook account owner’s state of mind as it
relates to the crime under investigation
(d) The identity of the person(s), who created or used the user ID, including

records that help reveal the whereabouts of such person(s).

ATTACHMENT A UNITED sTATEs ATTORNEY

__ 1201 PACIFIC AVENUE, SUITE 700
PRoPERrY To BE sEARCHED 3 TACOMA, WASH]NGTON 98402

USAO #2018R01152 (253)428-3800

\OOQ\]O`\UI-idb~l[\)»-l

l\)[\)[\)[\.))-*>-*>-*>-*i-\i-\)-\i-l)-l>-l
UJ[\Jt-*O\OOO\]O\§Ji-l>~b~)l\)v-‘C

25
26
27
28

 

 

Case 3:18-mj-O5278-TLF Document 1 Filed 12/04/18 Page 15 of 15

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(`11}

I, , attest, under penalties of perjury

 

under the laws of the United States of America pursuant to 28 U.S.C. § 1746, that the
information contained in this declaration is true and correct. I am employed by
Facebook, and my official title is _ _ . l am a custodian

of records for Facebook. l state that each of the records attached hereto is the original

record or a true duplicate of the original record in the custody of Facebook, and that I am

the custodian of the attached records consisting of (pages/CDs/kilobytes). I
further state that:
a. all records attached to this certificate were made at or near the time of the

occurrence of the matter set.forth, by, or from information transmitted by, a person with
knowledge of those matters
b. such records were nkept in the ordinary course of a regularly conducted business
activity of Facebook; and
c. such records were made by Facebook as a regular practice.

1 further state that this certification is intended to satisfy Rule 902(11) of the

Federal Rules of Evidence.

 

Date . Signature -

ATTACHMENT B UNITED sTATEs ATTORNEY

_ 1201 PAcIFIC AVENUE, SUITE 700
PROPERTY TO BE SEIZ~ED 1 TAcoMA, WAsHINGroN 98402

USAO #-2018R01152 (253)428-3800

